DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in French Republic on 04 December 2020. It is noted, however, that applicant has not filed a certified copy of the FR202012699 application as required by 37 CFR 1.55.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kerrie Laba on 9 September 2022.

The application has been amended as follows: 
IN THE CLAIMS

6. (Currently Amended) The device according to claim 1, wherein the heating element alone is thermally activated when exhaust gas temperature is between 0° and 300° C.

8. (Currently Amended) The device according to claim 1, wherein the injector and the heating element are thermally activated together when exhaust gas temperature is between 100° and 250°C.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or fairly suggest “wherein as exhaust gas temperature rises: the heating element alone is first heated, the injector and the heating element are then heated together, the injector is then heated alone, and neither the injector nor the heating element is heated when the exhaust gas temperature reaches a predetermined temperature level.” in claim 1.
The closest prior art of record are Gonze et al. (US  2012/0255285) and Herr et al. (DE 102016210640). Gonze et al. (Gonze) discloses an exhaust system with a heated catalyst control and reductant injection. (See Gonze, Paragraphs [0016]-[0017]). Herr et al. (Herr) discloses an exhaust system with reductant injection utilizing a heated injection. (See Herr, Paragraph [0031]). However, neither Gonze, nor Herr, alone or in combination, teach or fairly suggest “wherein as exhaust gas temperature rises: the heating element alone is first heated, the injector and the heating element are then heated together, the injector is then heated alone, and neither the injector nor the heating element is heated when the exhaust gas temperature reaches a predetermined temperature level.” in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW THOMAS LARGI whose telephone number is (571)270-3512. The examiner can normally be reached 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW T LARGI/Primary Examiner, Art Unit 3746